Title: To Benjamin Franklin from Maxwell Garthshore, 31 October 1782
From: Garthshore, Maxwell
To: Franklin, Benjamin



Sir
Hotel de Modene Rue Jacob.—Thursday’s night 31 October 1782.
Having formerly the honour to be a little known to you, I presume to address you in the Cause of Humanity.—
The eldest Son & Heir of the late Mr. Pollhill Member for Southwark, who had the honour to be known to you, is with His Lady now in this Hotel, on His way to Nice, for the recovery of His Health, which the Climate of Paris seems very unfavourable to.— He is taught to beleive the obtaining a Passport for leaving France is absoly. necessary, & that there is some difficulty in getting one. On this account He & I proposed Ourselves the Honour of waiting on, & requesting your kind Asistance tomorrow, but hearing your Health was not good, & Mr. Pollhill being very unfitt to take any unnecessary fatigue, we thought it more respectfull first to address you in this way, to know if we might take the liberty to call on you at Passy, and if you can asist us in this matter, which is of consequence to Mr. Pollhill’s Health to get expeded speedily.— Our Friends Sr. John & the Chevalier Lambert, have kindly promised their Endeavours but say they have found it difficult, we can hardly beleive it would be so to you—
I have the honour to remain Sir Yr. most respectfull & Obedt. Humble Servant
Maxwell Garthshoreof St. Martin’s Lane London—



Our Company consists of
Nathaniel Pollhill Esqr.
Mrs. Pollhill
Miss Montague
Maxwell Garthshore
One Female Domestic
One Valet de Chambre
One Avant Courier my Servt.

P.S. As this Morng. turns out frosty & cold, I doubt much if Mr. Pollhill dare venture abroad.


 
Notation: Garthshore 31. Octr. 1782
